Citation Nr: 0947215	
Decision Date: 12/14/09    Archive Date: 12/24/09

DOCKET NO.  06-04 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing 
loss.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for bilateral knee 
disability.

4.  Entitlement to service connection for low back 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to November 
1970.
 
These matters are before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in January 
2004, March 2004, and October 2004 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran provided testimony at an August 2009 hearing 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing is associated with the claims file.  At the 
hearing, the Veteran submitted additional evidence along with 
a waiver of initial consideration by the RO.  Thus, the Board 
will consider the additional evidence in conjunction with 
this appeal.  See 38 C.F.R. § 20.1304(c).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's awards and decorations include the Combat 
Infantryman Badge and the Air Medal, for his period of active 
service in Vietnam.  38 U.S.C.A. § 1154(b) provides that in 
the case of any veteran who engaged in combat with the enemy 
in active service during a period of war, campaign, or 
expedition, the Secretary shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incidence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service-
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary.  The reasons for 
granting or denying service connection in such cases shall be 
recorded in full.  See also, Maxson v. Gober, 230 F.3d 1330, 
1332 (Fed. Cir. 2000) (setting forth a three-step analysis 
for 1154(b) claims); Dambach v. Gober, 223 F.3d 1376, 1380 
(Fed. Cir. 2000) (same three-step analysis).  The initial RO 
adjudications that are the subject of this appeal do not 
appear to have included consideration of 38 U.S.C.A. 
§ 1154(b).

Service treatment records dated in September 1969 and 
November 1969 include repeated complaints of bilateral knee 
pain and an injury to the right knee.  At his August 2009 
Board hearing, the Veteran described continuing knee pain 
later during service, to include in combat conditions in 
Vietnam, and symptoms from the time of active service to the 
present time.  He described his knees bothering him while 
carrying arms and ammunition in Vietnam.  He also described 
jumps from helicopters in Vietnam with the weight of arms and 
ammunition on his back.  At a VA examination in October 2005, 
only the right knee was examined.  At the examination, the 
examiner noted that X-rays of the right knee showed no 
degenerative joint disease.  The examiner, a physician's 
assistant, opined that there was no diagnosis and no 
disability.  This was despite the fact that the examiner 
noted that the Veteran walked with a limp, and that crepitus 
and joint line tenderness of the right knee was noted on 
physical examination.  These findings on examination are 
consistent with the Veteran's testimony at his August 2009 
Board hearing, at which he asserted that his knee did "pop 
and crackle and make all these noises" through range of 
motion testing at the October 2005 VA examination, but that 
the examiner said "oh I don't see anything wrong with your 
knee."  (See August 2009 Board hearing transcript (Tr.) at 
9.)  A new VA examination that includes evaluation and X-rays 
of both knees and a description of the significance of all 
clinical findings, including joint line tenderness, limping, 
and crepitus, would be of assistance to the Board in 
adjudication of the Veteran's claim for service connection 
for bilateral knee disability.  See 38 U.S.C.A. 
§ 5103A(d)(2).

At his August 2009 Board hearing, the Veteran asserted that 
jumping from helicopters with ammunition and arms on his back 
during his service in Vietnam resulted in trauma to his back.  
He also described trauma to his back in drop-and-roll combat 
situations in Vietnam.  See 38 U.S.C.A. 1154(b).  Private 
treatment records show that he was hospitalized for back 
disability for one week in December 1974, about four years 
after discharge from active service.  He was found to have 
definite nerve root compression on the left side of the 
lumbar spine, presumably on the basis of a herniated 
lumbosacral disc.  He indicated he had hurt himself in 
November 1974 during self-employed activities as a logging 
contractor.  He sought medical clearance to work at an oil 
refinery.  In December 1982 he underwent an L5-S1 laminectomy 
to treat an extruded herniated nucleus pulposus; residuals of 
the surgery have continued through the present time.  A VA 
examination and opinion as to whether the Veteran's current 
low back disability began during service or is related to any 
incident to service is warranted.  See 38 U.S.C.A. 
§§ 1154(b), 5103A(d)(2).

With respect to the Veteran's claim for service connection 
for sinusitis, at his August 2009 Board hearing, the Veteran 
described having sinus symptoms during his period of service 
in Vietnam.  He indicated he was now being seen for an 
evaluation and work-up of his sinus problems at a private 
physician's office.  He was to see the private physician 
again two weeks after the Board hearing.  Three days prior to 
the Board hearing, the private physician, an Ear, Nose, and 
Throat specialist, provided the Veteran with a brief note on 
prescription paper, stating that an evaluation was in 
progress for sinusitis and nasal obstruction and 
consideration of the possible effects of Agent Orange 
exposure.  The physician opined that it was at least as 
likely as not that the Veteran's sinus condition was related 
to service.  Accordingly, the RO should seek to obtain the 
full records of this private physician's treatment and 
evaluation of the Veteran, and schedule the Veteran for a VA 
examination for the purpose of determining whether the 
Veteran's sinusitis began during service or is related to 
some incident of service.  See 38 U.S.C.A. §§ 5103A(a)-(d).

Additionally, the Veteran contends that his hearing loss is 
worsening and is more severe than reflected by a VA 
examination conducted in July 2008.  The Board is concerned 
that at that examination the VA examiner opined that the 
Veteran's hearing loss was not related to service, even 
though service connection for bilateral hearing loss had 
already been established based on multiple private and VA 
medical opinions.  The Board is further concerned that 
although pure tone thresholds as measured at the July 2008 
examination were clearly worse in both ears as compared to 
the results at a VA examination in February 2004, the 
Veteran's speech discrimination scores improved from 88 
percent at the February 2004 VA examination to 94 percent at 
the July 2008 VA examination.  At his August 2009 Board 
hearing, the Veteran described having a very difficult time 
understanding speech in real-life circumstances, affecting 
his functioning in daily life.  With the above factors in 
mind, the Board finds that a new VA audiological examination 
is warranted to discern the current extent of his bilateral 
hearing loss disability and the impact of his hearing loss on 
his functioning and activities of daily living.  See 38 
U.S.C.A. § 5103A(d); Martinak v. Nicholson, 21 Vet. App. 447, 
455-56 (2007); Snuffer v. Gober 10 Vet. App. 400, 403 (1997); 
VAOPGCPREC 11-95.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify all 
relevant records of VA and non-VA health 
care providers who have treated his knee, 
back, sinus, and hearing loss disabilities 
that have not been previously obtained and 
associated with the claims file.  After 
obtaining any appropriate authorizations 
for release of medical information, the RO 
should obtain records that have not been 
previously obtained from each health care 
provider the Veteran identifies.  The 
Veteran should also be advised that with 
respect to private medical evidence he may 
alternatively obtain the records on his 
own and submit them to the RO.

The records sought must include all 
records of treatment for sinus disability 
from a private Ear, Nose, and Throat 
physician (see Board hearing testimony, 
Tr. at 6-8, and August 2009 prescription 
sheet with supportive medical opinion from 
treating physician). 

2.  Once all available medical records 
have been received, arrange for VA 
examinations with appropriate clinicians.  
The purposes of the examinations are 1) to 
determine whether the Veteran's low back 
disability had its onset or was aggravated 
during active service, or is otherwise 
related to any incident of service; 2) to 
determine whether the Veteran's bilateral 
knee disability began or was aggravated 
during service, or is otherwise related to 
any incident of service; 3) to determine 
whether the Veteran's sinusitis began or 
was aggravated during service, or is 
otherwise related to any incident of 
service, to include exposure to Agent 
Orange; and 4) to determine the nature and 
severity of the Veteran's service-
connected bilateral hearing loss 
disability.  

The following considerations will govern 
the examinations:

(a) The claims file and a copy of this 
remand will be made available to the 
orthopedic, respiratory, and audiological 
examiners, who will acknowledge receipt 
and review of these materials in any 
report generated as a result of this 
remand.

(b) If deemed appropriate by the 
examiners, the Veteran may be scheduled 
for further examinations.  All indicated 
tests and studies must be performed.  

(c) The orthopedic examiner will 
specifically address whether the Veteran 
had knee disability during service, and 
address whether the Veteran had arthritis 
of the knees or back within one after 
discharge from active service.  

The orthopedic examiner should 
specifically opine whether the Veteran has 
current low back, left knee, or right knee 
disability that began during service, was 
chronically worsened during service, or is 
related to any incident of service.   

The examiner must specifically address the 
significance of any limping, crepitus or 
joint line tenderness found in determining 
whether the Veteran has a current 
disability of either knee.  

The orthopedic examiner should take a 
detailed history from the Veteran.  Due 
consideration of history related by the 
Veteran should be given with respect to 
injuries described as having been 
sustained while engaged in combat with the 
enemy (see below re: 38 U.S.C.A. 
§ 1154(b)) or consistent with the duties 
of a Vietnam combat infantryman who 
received an Air Medal (see 38 U.S.C.A. 
§ 1154(a)).  Further, the examiner should 
review the service treatment records, 
which include multiple complaints of 
bilateral knee pain, and treatment for a 
right knee injury.

The orthopedic examiner should review 
post-service records of treatment and 
hospitalization for low back disability, 
to include hospitalization in December 
1974 for "definite" nerve root 
compression, found to be presumably due to 
a herniated left lumbosacral 
intervertebral disc, and low back surgery 
in December 1982.

The orthopedic examiner is advised that 
the Veteran's awards and decorations 
include the Combat Infantryman Badge and 
the Air Medal, for his period of active 
service in Vietnam, demonstrating combat 
service and corroborating that he jumped 
from helicopters while in Vietnam.  38 
U.S.C.A. § 1154(b) provides that in the 
case of any veteran who engaged in combat 
with the enemy in active service during a 
period of war, campaign, or expedition, 
the Secretary shall accept... satisfactory 
lay or other evidence of service incidence 
or aggravation of such injury or disease, 
if consistent with the circumstances, 
conditions, or hardships of such service, 
notwithstanding the fact that there is no 
official record of such incurrence or 
aggravation in such service, and, to that 
end, shall resolve every reasonable doubt 
in favor of the veteran.  

(d) The respiratory examiner will review 
all relevant VA and private medical 
evidence of record and provide an opinion 
as to whether the Veteran has upper 
respiratory disability that began during 
service or is related to any incident of 
service, to include exposure to Agent 
Orange.

The respiratory examiner is advised that 
the Veteran is presumed to have been 
exposed to Agent Orange and likely was 
exposed to Agent Orange during his period 
of combat service in Vietnam.

The examiner will take a detailed history 
from the Veteran and will review records 
of treatment in August 2009 by a private 
Ear, Nose and Throat physician, who in 
August 2009 noted the Veteran's exposure 
to Agent Orange in Vietnam and provided an 
opinion that the Veteran's upper 
respiratory condition was at least as 
likely as not related to service.

(e)  The audiological examiner must, in 
addition to reporting objective test 
results, fully describe the functional 
effects of the Veteran's hearing loss 
disability on his daily life and ordinary 
activities.  

(f) Each examiner is requested to provide 
a complete rationale for his or her 
opinions, based on his or her clinical 
experience, medical expertise, and 
established medical principles.  

If an examiner is unable to render a 
requested opinion without resort to pure 
speculation, he or she should so state; 
however, a complete rationale for such a 
finding must be provided.

3.  Readjudicate the issues on appeal, 
including consideration of all evidence 
received from April 2009 forward.  

Readjudication of the Veteran's claims for 
service connection for bilateral knee 
disability, low back disability, and 
sinusitis must include consideration of the 
applicability of 38 U.S.C.A. § 1154(b).  

If any benefit sought remains denied, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case and an appropriate period of time for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the Veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


